Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 1 of 17 PAGEID #: 134




                         EXHIBIT 1
      Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 2 of 17 PAGEID #: 135


                                         I
                AMERICAN
                ARBITRATION
                                            INTERNATIONAL CENTRE                                                                COMMERCIAL ARBITRATION RULES
                                            FOR DISPUTE RESOLUTION•
                ASSOCIATION"                                                                                                         DEMAND FOR ARBITRATION

                             For Consumer or Employment cases, please visit www.adr.org for appropriate forms.


  You are hereby notified that a copy of our arbitration agreement and this demand are being filed with the American Arbitration Association with a
  request that it commence administration of the arbitration. The AAA will provide notice of your opportunity to file an answering statement.

  Name of Respondent: Gulfport Energy Corp.                                                            Name of Representative {if known): Dan Donovan

  Address:                                                                                             Name of Firm (if applicable): Kirkland & Ellis
             c/o Statutory Agent CSC-Lawyen, Incorporating Service 50 West Broad Street, Suite 1800
                                                                                                       Representative's Address: 665 Fifteenth St. NW

  City: Columbus                                   State: OH               I Zip Code:      43215      City: Washington                          State: DC            j   Zip Code: "'""ii

  Phone No.:                                       Fax No.:                                            Phone No.: 202-879-5174                   Fax No .: 1-202-879-5200

  Email Address:                                                                                       Email Address: daniel.donovan@kirkland.com

  The named claimant, a party to an arbitration agreement which provides for arbitration under the Commercial Arbitration Ru les of the Ame rican
  Arbitration Association, hereby demands arbitration.
  Brief Description of the Dispute:

  Respondent has failed to pay Claimant oil and gas royalties based upon the gross proceeds realized form the sale in violation of the parties Oil and Gas Lease.


  Dollar Amount of Claim:$ I 0,000,000.00                                                             Other Relief Sought:
                                                                                                      D Attorneys Fees IZl Interest IZl Arbitration Costs
                                                                                                      IZl Punitive/ Exemplary D Other

 Amount enclosed: $ 5,000.00                                                        In accordance with Fee Schedule:          D   Flexible Fee Schedule    IZl   Standard Fee Schedule
  Please describe the qualifications you seek for arbitrator(s) to be appointed to hear t his dispute:



  Oil and Gas Lease interpretation under Ohio law.
 Hearing locale: Canton, Ohio                                                          (check one)     IZl Requested by Claimant D Locale provision included in the contract
 Estimated time needed for hearings overall:
                                                                                                      Type of Business: Claimant: Oil and Gas Exploration and Prod.
                            hours or 5                               days
                                                                                                                             Respondent: Fanning

 Are any   P~5Y        thi' o/bitr tion,rr t~ntrol rno/harerolJ8r or parent company, from ~fferen_; countries than each other? No
                                     1

 Signat~p{;d b                        Yr: i~ese~ ~JJ~ V·                                              Date:
                                                                                                                3/JiYl7
 Name of Claimant: Shugert Farn~tments, LLC                                     '                     Name o  )~
                                                                                                                 "7
                                                                                                                      /
                                                                                                                        ·1


                                                                                                                             .
                                                                                                                  epresentat,ve: Scott M. Zurakowski

 Address (to be used in connection with this case}:                                                   Name of Firm (if applicable): Krugliak, Wilkins, Griffiths & Dougherty Co., L.P.A.

  63568 County Home Road                                                                              Representative's Address: 4775 Munson St. NW

 City: Lore City                                  State: Ohio             I Zip Code:      43755      City: Canton                              State: Ohio          IZip Code:    447 18


 Phone No.:                                       Fax No.:                                            Phone No.: 330-497-0700                   Fax No.: 330-497-4020

 Email Address:                                                                                       Email Address: szurakowski@kwgd.com

 To begin proceedings, please s end a copy of t his Demand and the Arbit ration Agreement, along with t he filing fee as p rovided for in the Ru les, to:
 American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100 Voorhees, NJ 08043. At the same tim e, send the orig inal
 Dem and t o the Respondent.

Please visit our website at www.adr.org if you would like to file this case online. AAA Case Filing Services can be reached at 877-495-4185.
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 3 of 17 PAGEID #: 136



                              THE AMER ICAN ARBIT RATIO N ASSOC IATIO N


   SHUG ERT FAMI LY INVES TMEN TS,
   LLC                                              Case No.
   63568 County Home Road
   Lore City, Ohio 43755                            Claim filed for: Arbitration

                     Claimant,

            vs.

   GULF PORT ENER GY CORP ORAT ION
   c/o Statutory Agent
   CSC-Lawyers Incorporating Service
   50 W. Broad Street, Suite 1800
   Columbus, Ohio 43215

   And

  RHIN O EXPL ORAT ION, LLC
  c/o Foreign Statutory Agent
  Corporation Service Compa ny
  2711 Centerville Road, Suite 400
  Wilmington, Delaware 19808

  And

  RHIN O EXPL ORAT ION, LLC
  424 Lewis Hargett Circle, Suite 250
  Lexington, Kentucky 40503

  And


  UNKN OWN WORK ING INTER EST
  OWNE RS
  Names and Addresses Unkno wn

                    Respondents.




0163229 3-l / 27931.00-0001
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 4 of 17 PAGEID #: 137



                              CLAIM ANT'S DEMA ND FOR ARBITRATION

            Claiman t, Shugert Family Investm ents, LLC ("Claim ant"), for its Demand against

  Respond ents, Gulfpor t Energy Corpora tion, Rhino Explora tion, LLC, Unknow
                                                                               n Workin g

  Interest Owners ("Respo ndents), states as follows:

                                            INTRO DUCTI ON

           1.       This is a demand for arbitrati on by Claiman t seeking damage s arising, in part, out

 of a breach of four (4) oil and gas leases ("Leases") (Exhibits 1-A, 1-B, 1-C, and
                                                                                    1-D attached
 hereto and incorporated herein) entered into between Claiman t's immedia te predece
                                                                                     ssors and
 Respon dents' immedi ate predece ssor, with Patriot Land Compan y, LLC ("Patriot").
                                                                                     The Leases
 covered numerous parcels of real property, which are comprised of hundreds of acres
                                                                                     located in
 Belmon t County, Ohio ("Real Estate") . The Real Estate is further defined in the Leases.

          2.        Pursuant to the Leases, the Respondents were permitted to reduce the landown er's

 producti on royalties under the Leases only under certain circumstances. Claimant alleges
                                                                                           herein that
 Respondents failed to properly pay landown er's production royalties under the Leases.

          3.       Claiman t hereby seeks damage s in an amount which exceeds $25,000, to be

 determi ned at trial, and Claiman t is further entitled to a full accounting from Respondent
                                                                                              of all of the
deductions assessed against Claiman t's royalties, the actual volumes of oil, gas, and other
                                                                                             products
produce d under the Leases, and the actual price at which Respondents sold the oil, gas,
                                                                                         and other
products produced under the Leases. Claiman t further seeks an award of punitive damages
                                                                                         in an
amount which exceeds $25,000 because, as will be detailed, Respond ents' acts of conversi
                                                                                          on were
undertak en knowingly, intentionally, and with malice towards Claimant, or in reckless
                                                                                       disregard of
Claiman t's rights.




01632293 -l / 27931.00-0001                         2
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 5 of 17 PAGEID #: 138



                                                  PARTIES

            4.      Claimant is a limited liability company organized under the laws of the State of Ohio

  and is authorized to do business therein.

            5.      Upon information and belief, Respondent, Gulfport Energy Corporation, is a

 Delaware corporation registered as a foreign corporation to do business in the State of Ohio. It has

 engaged in sufficient contacts in the State of Ohio as described below establishing personal

 jurisdiction in Ohio.

          6.       Upon information and belief, Respondent, Rhino Exploration, LLC, is a Delaware

 limited liability company and is not licensed to do business in the State of Ohio. It has engaged in

 sufficient contacts in the State of Ohio as described below thereby establishing personal jurisdiction

 in Ohio.

          7.       Upon information and belief, Claimant reasonably believes that there are other

 individuals or entities who have obtained working interests in the oil and gas leaseholds and oil and

 gas wells at issue in this litigation. However, Claimant has been unable to determine the identities of

 these individuals.

                                      JURISDIC TION/ VENUE

         8.       Pursuant to the Leases, Claimant and Respondents expressly agreed to submit this

matter to final and binding arbitration through the American Arbitration Association.

         9.       Claimant and Respondent agreed that, by submitting to arbitration, they gave up

their right to litigate their dispute and their right to a trial by jury or to a judge.

                               FACTS COMMO N TO ALL COUNTS

         10.      In May of 2011, K & S Shugert Farm Family Limited Partnership entered the Leases

with Patriot. (Exhibits 1-A, 1-B, 1-C, and 1-D)




01632293-I / 27931.00-0001                          3
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 6 of 17 PAGEID #: 139



            11.      In August of 2012, K & S Shugert Farm Family Limited Partnership conveyed to

  Claimant all oil, gas, and mineral rights that K & S Shugert Farm Family Limited Partnership owned

  in Belmont County, Ohio, via a quit claim deed recorded on September 13, 2012, at OR Book 343,

  Page 399 of the Deed Records of the Belmont County Recorder's Office. A true and accurate copy of

  that deed is attached hereto as Exhibit 2 and made a part of this Demand. This conveyance included

  all mineral rights associated with the Real Estate and as a result, Claimant is the current lessor of the

 Leases.

           12.      Upon information and belief, Patriot's interests associated with the Leases were

 assigned amongst Respondents. Upon information and belief, Respondents are the co-owners of the

 lessee' s rights associated with the Leases.

           13.      The Leases are comprised, generally, of two sections. The first section is the main

 body, which contains various terms, conditions, and obligations. Each of the Leases also contains an

 addendum, which is contained within the Exhibit "a" attached to each of the Leases. The addendums

 modified or added to the provisions of the first section of the Lease. Each of the addendwns provides

 that if any of the terms contained within the addendwn "conflict with or are inconsistent with the

 printed provisions or terms of' the Leases, the provision within the addendum controls.

                                            Royalty Provisions

          14.      The Leases provide how the oil and gas royalties are to be determined and paid to the

respective lessors.

          15.      The Leases contain the same identical royalty provisions.

          16.      As to royalties for the sale of oil produced under the Leases, the main bodies of the

Leases provide:




01632293-1 / 2793 l.00-0001                         4
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 7 of 17 PAGEID #: 140



            l. OJL: To deliver to the credit of Lessor a Royalty equal to fifteen percent (LS%) of the gross
            revenue realized by Lessee for all oil and any constituents thereof produced and marketed from tile
            Leasehold, less the cost to transport, handle, separate, meter, treat, process and mark.et the oiJ.

           17.      As to royalties for the sale of gas produced under the Leases, the main bodies of the

  Leases provide:

                             2. GAS: To pay Lessor an amount equal to fifteen percent (15%) of the gross revenue
        realized by Lessee for all gas and the constituents thereof produced and marketed from the Leasehold, Jess
        the cost t.o trampcrt, gadler, dehydrate, compreas, market, meter, treat and process the gas and any losses in
        volumes to point of measurement tlaat detennines the revenue roalizod by Lessee. Lessee may withhold
        Royalty payment untn such time as the total withheld exceeds fifty dollara (SS0.00).

          18.      The Leases' addendums expressly modify the above-referenced oil and gas royalty

 provisions.

          19.      The Leases' addendums contain the exact same royalty modification, titled "Market

 Enhancement Clause."

          20.      Each of the Leases' "Market Enhancement Clause" provides as follows:

          Market Eallancemat Clause .. It is agreed between the Lessor and Lessee that, notwithstanding
          any langwlge herein to the contrary, all oil, gas or other proceeds accruing to the Lessor under this
          lease or by state law shall be without deduction, directly or indirectly, for the cost ofpr:oducing,
          gathering. storing. dehydrating and marketing the oii gas and other products produced ~under
          to tnmform the product into madcecable fonn; however, any such costs which result in enhancing
          the value of the marlcetable oil, ga or other products to teeeive a better prico may be deducted
          from Lessor's share of production so loQg as they are based an Lessee's actUal cost of such
          fflhancements. However. in no event shall Lessor rec:eivc I price that is leu than, or more than,
          the~ received by Lessoe.

         21 .     Based upon the plain language of the "Market Enhancement Clause," Respondents

must pay Claimant its lessor's royalties based upon the gross proceeds realized from the sale of any

oil, gas, or other products produced under the Leases.




01632293-1 / 27931.00-0001                              5
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 8 of 17 PAGEID #: 141



            22.    Based upon the plain language of the "Market Enhancement Clause," any reference

  to deductions contained within that clause is subservient to the first sentence, which provides that no

  deductions will be taken from Claimant's royalties.

            23.    In the alternative, should it be determined that the "Market Enhancement Clause"

  does allow for some deductions, the text of that provision allows for deductions only when the lessee

 actually incurs certain post-production costs and only when certain post-production costs actually

 enhance the value of an already marketable product.

          24.     Under no circumstances is the lessee entitled to subject Claimant's royalties to

 deductions for costs relating to delivering and transforming a given product into its initial marketable

 form. Deductions are only allowed after the product has become marketable. Once marketable, then

 the associated post-production costs may only be deducted if it results in a net increase of price to the

 product.

         25.      Regardless of how the "Market Enhancement Clause" is interpreted, Claimant must

 be paid royalties based upon the actual price that the lessee receives for the sale of a given product.

 Under no circumstances can Claimant's royalties be based on a price that is less than the price for

 which the product was sold, i.e. at the point when the lessee relinquished ownership of the product.

         26.      The term "Produced Products" herein means oil, gas, and the constituents thereof

 produced.

         27.      The Leases do not waive any implied covenant that may be read into the Leases

under Ohio law. Thus, the Leases contain covenants that are imposed upon lessees and which are

implied in oil and gas leases by Ohio law, including but not limited to, the implied covenant to

reasonably market oil and gas produced from the leaseholds and the implied covenant to conduct all

operations with reasonable care and due diligence that affect the Claimant's royalty interests.




01632293-1 /27931.00-0001                          6
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 9 of 17 PAGEID #: 142



                                                 Oil and Gas Wells

           28.      After Respondents acquired interests in the Leases, they moved to jointly develop the

  oil and gas rights associated with the various leaseholds. The Respondents' ultimate goal
                                                                                            was to
  maximize any income that they could derive from the oil and gas rights.

           29.      Upon information and belief, Respondents entered into joint venture development

  agreements. Those agreements covered numerous oil and gas leases. The leasehol
                                                                                 ds would
  essentially pool together Respondents' various oil and gas lease assets. Respondents would
                                                                                             then
 jointly develop acreage and pay their agreed-to-share of the costs. At all times, Respondents'
                                                                                                lessee-
 lessor relationship was still subject to the express terms of the Leases.

          30.      Upon information and belief, once a particular oil and gas drilling unit was drilled

 and producing, Respondents would designate an operator to market the produced oil and
                                                                                       gas and
 each of the Respondents would receive substantial financial revenue from those sales.

          31.      Respondents have drilled, operated, and/or participated in numerous oil and gas

 drilling well units which have utilized all or a portion of Claimant's property. Those operatio
                                                                                                 ns are
 and have always been subject to the express terms of the Leases.

          32.      Upon information and belief, Respondents have included portions of the Real Estate

into the following drilling and/or production well units and each well with State of Ohio well
                                                                                               permit
number known as: Cattle 210198 IA (API #3413208870000), Cattle 210198
                                                                      2B (API
#34013208 860000),           Cattle    210198    2C   (API     #34013208880000),    Family    1-32H   (API
#34013207090000),            Family      2-32H    (API       #34013207080000),     Family    3-32H    (API
#34013207070000),            Shugert     1-12H    (API       #34013206580100),     Shugert   2-12H    (API
#34013206910000),            Shugert     3-12H    (API       #34013206900000),     Shugert   4-12H    (API
#34013206970000),            Sandra     1-31H     (API       #34013207640000),     Sandra    2-31H    (API




01632293-1 / 27931.00-0001                               7
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 10 of 17 PAGEID #: 143



   #34013207650000), Swallie 21004 1-lC (API #34013207830000),
                                                               and Swallie 210041 -2B (API
   #34013207840000).

            33.      Upon information and belief, Defendant, Gulfport Energy Corpor
                                                                                    ation, is the
   operator of the Claim ant's leaseholds and wells and handles the accoun
                                                                           ting of and payment of the
   Claim ant's royalties on behalf of the other Respondents and itself

                                           Impro per Deductions

           34.      Upon information and belief, since at least April 2013, Respondents
                                                                                        have unlawfully
  reduce d Claim ant' s production royalties by assessing and deducting
                                                                        both marketable and excessive
  costs for, including but not limited to, gathering, processing, dehydr
                                                                         ating, transporting, marketing,
  compression, third-party deductions, fuel, and other additional charge
                                                                         s and expenses, some or all of
  which are not permitted under the Leases .

           35.      Upon information and belief, since 2013, Respondents have made
                                                                                   adjustments to
 Claim ant's later royalty payments by decreasing, recouping, and clawin
                                                                         g-back from said subsequent
 royalties prior royalty payments previously received by Claimant in prior
                                                                             months.
          36.      At all times, Respondents were aware that they were not entitled to
                                                                                       make these non-
 enhancement deductions and recoupments or clawbacks of prior royalti
                                                                      es, yet have continued to do
 so.

          3 7.     Respondents have been routinely assessing and collecting costs and
                                                                                      expenses from
 Claim ant's royalty payments for various items, including but
                                                               not limited to, gathering and
compression. Those deductions were not authorized by the Leases, becaus
                                                                        e they did not enhance the
value, rather those costs made the products marketable. The non-enhancem
                                                                              ent deductions resulted in
Claimant being paid lower royalties based on higher deductions
                                                               and on prices less than what
Respondents received for the sales of the Produ ced Products.




01632293-l / 27931.00-0001
                                                   8
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 11 of 17 PAGEID #: 144



            38.      Because Respondents failed to identify the specific nature of the deductions
                                                                                                  and/or
   recoupments and/or clawbacks on its royalty statements, Claimant was unable
                                                                               to discover the
   wrongful and improper deductions. Claimant is unable to adequately and
                                                                          accurately distinguish
   deductions to make Produced Products marketable, deductions to enhance the
                                                                              marketability of the
  Produced Products, and deductions that are excessive and beyond the terms of
                                                                                     the Leases.
            39.      Claimants became aware of the wrongful deductions after requesting
                                                                                        further
  information from Gulfport.

            40.     Based upon information and belief, Respondents caused the Produced Produc
                                                                                              ts to be
  sold at prices below market, which is not customary and usual in the oil and gas
                                                                                      industry.

                                              COUN T ONE

                                        (Declaratory Judgm ent)

          41.      Claimant realleges and fully incorporates all allegations in this Demand as
                                                                                               if fully
 rewritten herein.

          42.      Claimant and Respondents are person s as defined under RC. 2721.01.

          43.      Questions of construction and/or validity of the legal rights and relations
                                                                                               of the
 parties have arisen in relation to the Real Estate and mineral rights thereunder
                                                                                    and the Leases and the
 parties hereto are entitled to a declaration of their rights, status and legal relation
                                                                                         s pursuant to R C.
 2721.03.

         44.      Ohio courts have the power to determine the rights and relations of the parties
                                                                                                  in
 relation to the Real Estate and the Leases pursuant to RC. 2721.03 .

         45.      Claimant is entitled to a declaration regarding matters set forth herein to resolve
                                                                                                      an
 actual controversy among the parties relative to the Real Estate and the Leases.

         46.      Absent issuance of the declaratory judgme nts referenced below, Claimant
                                                                                           has no
adequate remedy at law.


01632293-1 / 27931.00-0001                          9
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 12 of 17 PAGEID #: 145



            4 7.          Claimant is entitled to a judicial declaration as follows:

                   a.         That pursuant to the Leases, Claimant's royalties shall not be subject to
                              deductions, including pre and post-production costs, of any kind;

                   b.        That, pursuant to the plain language of the "Market Enhancement Clause," any
                             reference to deductions contained within that clause is subservient to the first
                             sentence of that clause, which provides that no deductions may be made against
                             Claimant's royalties; or

                   c.        In the alternative to paragraph a, that pursuant to the Leases, the lessee may
                             subject Claima nt's royalties to deductions oniy when the lessee actually incurs
                             post-production costs and only when the costs actually enhance the value of
                             an already marketable product;

                d.           The Leases do not pennit the lessee to make deductions from Claima nt's
                             royalties for any costs associated with compression and gathering;

                e.          The lessee is not entitled to subject Claima nt's royalties to deductions for
                            costs relatin g to the transforming of a given produc t into a marketable fonn.
                            Any deductions can only be taken if the product was marketable before the
                            associated cost was incurred.

               f.            Regardless of how the "Marke t Enhancement Clause" is interpreted, Claimant
                            must be paid royalties based upon the actual price that the lessee receives for
                            the sale of a given product. Under no circumstances can Claima nt's royalties
                            be based on a price that is less than the price for which the given the produc
                                                                                                           t
                            was sold, meanin g the Respondents must calculate Claima nt's royalties based
                            on the price that Respondents obtained from the first true purchaser, other
                            than Respondents, that took full ownership of the product after production.

               g.           Regardless of how the "Marke t Enhancement Clause" is interpreted, the
                            Leases and Ohio law do not permit Respondents, or any successor lessees, to
                            recoup or clawback prior paid royalties from subsequent monthl y royalty
                            payments.

                                                    COUN TTWO

                                                (Breach of Contract)

         48.            Claimant realleges and fully incorporates all allegations in this Demand as if
                                                                                                       fully
 rewritten herein.

         49.            Claimant and Respondents are parties to binding contracts, as evidenced by
                                                                                                   and
embodied in the Leases.

0163229 3-l / 27931.00-0001                               10
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 13 of 17 PAGEID #: 146



             50.      Claimant has fully performed under the Leases.

            51.       Respondents' conduct, as described herein, constitutes a breach of the
                                                                                             four Leases,
   which are contracts.

            52.      The Leases, which underlie the contractual relationship between Claima
                                                                                           nt and
   Respondents, are identical with regard to how Claimant's royalties are to
                                                                             be calculated   and paid.
            53.      As previously discussed, Respondents have breached the Leases by,
                                                                                       among other
  tlrings, reducing Claimant's royalty payments through the use of: (1)
                                                                        improper deductions to make
  Produced Products marketable, and/or (2) excessive deductions, beyond
                                                                        what is usual and customary
  in the industry, and/or (3) recoupments or clawbacks of prior paid royalti
                                                                            es, and/or (4) improper
  lower sales prices for Produced Products sold.

           54.      As a direct and proximate result of Respondents' breaches, Claim
                                                                                    ant has been
  damaged in an amount which exceeds $25,000, to be determined at trial,
                                                                         and Claimant is further
 entitled to a full accounting from Respondents of all of the deductions
                                                                         assessed against Claimant's
 royalties, the actual volumes of oil, gas, and other products produced under
                                                                              the   Leases, and the actual
 price at which Respondents sold the oil, gas, and other products produced
                                                                             under the Leases.

                                             COUNT THRE E

                                               (Conversion)

          55.      Claimant realleges and fully incorporates all allegations in this Deman
                                                                                           d as if fully
 rewritten herein.

          56.      Respondents wrongfully, intentionally, and unlawfully caused deductions
                                                                                           to be   taken
 from Claimant's royalty payments, as well as converting oil, gas, and
                                                                       other Produced Products
without payment to Claimant.

         57.       Respondents were entitled to develop Claimant's minerals and receive
                                                                                        funds relating
to the production and sale of those Produced Products only in compliance
                                                                            with tlie Leases .


0163229 3-l / 27931.00-0001                        11
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 14 of 17 PAGEID #: 147



            58.      Claimant was entitled to receive the correct royalty payments, includ
                                                                                          ing the
   wrongfully deducted amounts, pursuant to the terms of the Leases.

            59.      Respondents have unlawfully retained and/or recouped or clawbacked royalty
                                                                                                funds,
   without the consent of the Claimant and have deprived Claimant from
                                                                           exercising control over those
   additional royalty payments, while Respondents possessed and sold Produc
                                                                           ed Products owned by
  Claimant that were subject to the Leases.

           60.      Respondents have permanently deprived Claimant of those funds.

           61.      Respondents have permanently deprived Claimant of Produced Produc
                                                                                     ts without
  properly paying Claimant royalties pursuant to the terms of Claimant's
                                                                         consent to Respondents'
  acquisition of the same.

           62.     The funds are specific and readily ascertainable pursuant to oil and
                                                                                        gas sales
  agreements, royalty statements, internal documents, and expense statem
                                                                        ents which   are in the custody,
 possession, or control of Respondents.

          63.      Respondents obtained those funds through a coordinated and concerted
                                                                                        scheme to
 underpay royalties and deprive Claimant of the same.

          64.      As a direct and proximate result of Respondents' conversion, Claimant
                                                                                         has suffered
 damages in an amount which exceeds $25,000, the exact amount of which
                                                                            will be determined at trial.
 Claimant is entitled to recover from Respondents all damages and
                                                                  costs, including all amounts
 wrongfully converted, which are specific and readily ascertainable.

         65.      As detailed above, Respondents' acts of conversion were undertaken
                                                                                     knowingly,
 intentionally, and with malice towards Claimant, or in reckless disregard
                                                                           of Claimant'   s rights, and as
 a result, Claimant is entitled to an award of punitive damages in an amoun
                                                                           t which exceeds $25,000.




01632293-1 / 27931.00-0001                        12
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 15 of 17 PAGEID #: 148



                                               COUN T FOUR

                                      (Breach of Implied Covenants)

            66.      Claimant realleges and fully incorporates all allegations in this Deman
                                                                                            d as if fully
   rewritten herein.

            67.      The Leases do not waive the implied covenants imposed upon Respo
                                                                                     ndents by
  operation oflaw .

           68.       Respondents have breached certain implied covenants imposed on the
                                                                                        lessee under
  the Leases by operation of law, including but not limited to, failing to
                                                                           conduct their operations as
  would a reasonably prudent operator under the Leases and by failing to reason
                                                                               ably market oil and gas
  produced under the Leases.

           69.      As a direct and proximate result of Respondents' breaches, Claimant
                                                                                        has suffered
  damages in an amount in excess of$25,000, the exact amount of which will
                                                                           be     determined at trial.

                                              COUN T FIVE

                                          (Unjust Enrichment)

          70.      Claimant realleges and fully incorporates all allegations in this Deman
                                                                                          d as if fully
 rewritten herein.

          71.      Claimant pleads this claim in the alternative to Claimant's breach of contra
                                                                                               ct claim
 (Count Two).

         72.      Respondents have unjustly enriched themselves at the expense of Claima
                                                                                        nt.
         73.      Respondents, through their policies and actions, have reaped significant
                                                                                           financial
benefits by effectuating a scheme which deprived Claimant from the full
                                                                           amount of royalties due to it
under the Leases.

         74.      Respondents benefited from that scheme by: (1) increasing their
                                                                                  profits and
distribution payments by decreasing and underpaying the amount of royalti
                                                                         es     that Respondents paid


01632293-1 / 27931.00-0001                         13
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 16 of 17 PAGEID #: 149



   to Claimant, (2) as well as Respondents' recouping or clawing-back
                                                                      prior paid royalties from
   subsequent monthly royalty payments, thereby retaining a larger portion
                                                                           of the gross proceeds
   received, and (3) by selling Produced Products at artificially low sales prices
                                                                                   below   market.
                75.     Respondents accepted and received the benefit of royalty monies which were
                                                                                                   due   and
   payable to Claimant. It would be unjust and inequitable to allow Respondents
                                                                                to retain those royalty
   monies because Respondents procured those monies through conversion
                                                                       and/or        false pretenses and/or
  unjust enrichment.

                76.    As a direct and proximate result of Respondents' unjust enrichment,
                                                                                           Claimant has
  been damaged in an amount which exceeds $25,000, the exact amount of
                                                                              which will be determined at
  trial.

                                           PRAY ER FOR RELI EF

            WHEREFORE, on the basis of the allegations and claims herein, Claim
                                                                                       ant requests:
            1.         The judicial declarations as detailed in Count One and incorporated
                                                                                           by reference
 as if restated herein;

            2.        That Claimant recovers full compensatory damages for Counts Two,
                                                                                       Three, Four,
 and Five in this case against Respondents, jointly and severally, in
                                                                      an amount which exceeds
 $25,000, the amount of which will be determined by the jury;

           3.         That Claimant recovers punitive damages for Counts Three and Five
                                                                                        in this case
 against Respondents, jointly and severally, in an amount which exceed
                                                                       s $25,000, the amount of
 which will be determined by the jury;

           4.         A full accounting under the terms detailed in Count Two;

           5.         That Claimant be awarded pre-judgment and post-judgment interes
                                                                                      t on the
amount of the judgment;




Ol 632293-l / 27931.00-0001                          14
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-1 Filed: 08/18/20 Page: 17 of 17 PAGEID #: 150



             6.       That Claim ant be awarded reasonable attorneys' fees and
                                                                               the costs of this action;
    and

            7.       That Claim ant be awarded any additional equitable
                                                                        or legal relief, including
   injunctive relief, whic h is deemed just and proper.




                                                  William G. William (001 107),
                                                  Scott M. Zurakowski      69040), and
                                                  Matt hew W. Ones t (0087907), of
                                                  KRU GLIA K, WILKINS, GRIFFITHS
                                                   & DOU GHE RTY CO., L.P.A.
                                                  4775 Muns on Street, N.W./P.O. Box 36963
                                                  Canton, Ohio 44 73 5-6963
                                                  Phon e: (330) 497-0 700/Fax: (330) 497-4 020
                                                  ATTORNEYS FOR CLAIMANT




01632293-l / 27931.00-0001
                                                  15
